DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 10/26/2020.
Claim(s) 1-20 is/are currently presenting for examination.
Claim(s) 1, 7, 13 and 17 is/are independent claim(s).
Claim(s) 1, 3-7, 9-13, 15-17, and 19-20 is/are rejected.
Claim(s) 2, 8, 14 and 18 is/are objected.
This action has been made NON-FINAL.

Response to Arguments
Applicant's arguments filed on 10/26/2020 have been considered but are moot in view of the new ground(s) of rejection.
Regarding the Double Patenting rejection for claims 1, 3-7, 9-13, 15-17, and 19-20, Examiner notes that Applicants decided to delay the submission of the terminal disclaimer until the time of allowance. However since the terminal disclaimer is not yet submit, the double patenting rejection is being maintained.

Double Patenting
The nonstatutory doublepatenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

  Claim(s) 1, 3, 7, 9, 12-13, 15, 17 and 19 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1, 9-10, 14-15, 21 and 29 of U.S. Patent No. 10,129,781 (hereinafter referred to as Patent '81). 
Although the conflicting claims are not identical, they are not patentable distinct from each other in light of the following evidences.
Current application's claims:
Patent's claims:
1. A method of operation of a wireless device in a cellular communications network to provide Channel State Information, CSI, reporting, comprising: 

receiving an indication from a base station of the cellular communications 







after receiving the indication to disable the inter-subframe channel filtering, performing one or more CSI-RS measurements with the inter-subframe channel filtering of the CSI-RS estimates across the subframes disabled; and 

transmitting a CSI report to the base station, wherein the CSI report is based on the one or more CSI-RS measurements.


receiving an indication from a base station of the cellular communications 

receiving an indication from the base station of the cellular communications network to disable combining of CSI Interference Measurement, CSI-IM, estimates across subframes;

 in response, performing one or more CSI-RS measurements with inter-subframe channel interpolation of CSI-RS estimates across subframes disabled; and 


transmitting a CSI report to the base station determined from the one or more CSI-RS measurements.



21. The method of claim 15 further comprising: receiving a configuration of a set of CSI-RS resources for the wireless device.






7. A method of operation of a base station of a cellular communications network to control Channel State Information Reference Symbol, CSI-RS, based channel estimation at a wireless device, comprising: 

sending an indication to the wireless device to disable inter-subframe channel filtering of CSI-RS estimates across subframes; 







receiving one Channel State Information, CSI, report from the wireless device that is generated by the wireless device with the disabled inter-subframe channel filtering of the CSI-RS estimates across the subframes.


sending an indication to the wireless device to disable inter-subframe channel interpolation of CSI-RS estimates across subframes; 

sending an indication to the wireless device to disable combining of Channel State Information Interference 

receiving one or more Channel State Information, CSI, reports from the wireless device that are generated by the wireless device with disabled inter-subframe channel interpolation of CSI-RS estimates across subframes.


9. The method of claim 7, wherein the method further comprises configuring the wireless device with a set of CSI-RS resources. 
10. The method of claim 8 wherein configuring the wireless device with the set of CSI-RS resources comprises configuring the wireless device with the set of CSI-RS resources via Radio Resource Control, RRC, signaling.




12. The method of claim 9 wherein receiving the one CSI report from the wireless device comprises receiving a CSI report for a subset of the set of CSI-



at least one transmitter; at least one receiver; at least one processor; and memory storing software instructions executable by the at least one processor whereby the wireless device is operative to: 

receive an indication from a base station of the cellular communications network to disable inter-subframe channel filtering of Channel State Information Reference Symbol, CSI-RS, estimates across subframes; 









perform one or more CSI-RS measurements with the inter-subframe channel filtering of the CSI-RS estimates across the subframes disabled after receiving the indication to disable the inter-subframe channel filtering; and 

transmit a CSI report to the base station, wherein the CSI report is based on the one or more CSI-RS measurements. 


at least one transmitter; at least one receiver; at least one processor; and memory storing software instructions executable by the at least one processor whereby the wireless device is operative to: 

receive, via the at least one receiver, an indication from a base station of the cellular communications network to disable inter-subframe channel interpolation of Channel State Information Reference Symbol, CSI-RS, estimates across subframes; 



in response, perform one or more CSI-RS measurements with inter-subframe channel interpolation of CSI-RS estimates across subframes disabled; and 




transmitting a CSI report to the base station determined from the one or more CSI-RS measurements.


15. The wireless device of claim 13 further operable to: receive a configuration of a set of CSI-RS resources.
21. The method of claim 15 further comprising: receiving a configuration of a set of CSI-RS resources for the wireless device.


17. A base station of a cellular communications network enabled to control Channel State Information Reference Symbol, CSI-RS, based channel estimation at a wireless device, comprising: 

at least one transmitter; at least one receiver; at least one processor; and memory storing software instructions executable by the at least one processor whereby the wireless device is operative to:

send an indication to the wireless device to disable inter-subframe channel filtering of CSI-RS estimates across subframes; 










receive one Channel State Information, CSI, report from the wireless device that is generated by the wireless device with the disabled inter-subframe channel filtering of the CSI-RS estimates across the subframes. 


at least one transmitter; at least one receiver; at least one processor; and memory storing software instructions executable by the at least one processor whereby the base station is operative to: 


send an indication to the wireless device to disable, via the at least one transmitter, inter-subframe channel interpolation of CSI-RS estimates across subframes at a wireless device; 

send an indication to the wireless device to disable, via the at least one transmitter, 

receive, via the at least one receiver, a Channel State Information, CSI, report from the wireless device that is generated by the wireless device with inter-subframe channel interpolation of CSI-RS estimates across subframes disabled in response to disabling inter-subframe channel interpolation of CSI-RS estimates across subframes at the wireless device.


19. The base station of claim 17, further operable to configure the wireless device with a set of CSI-RS resources.
10. The method of claim 8 wherein configuring the wireless device with the set of CSI-RS resources comprises configuring the wireless device with the set of CSI-RS resources via Radio Resource Control, RRC, signaling.




For double patenting to exist as between the rejected claims and patent claims, it must be determined that the rejected claims are not patentably distinct from the patent claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the patent claims and, if so, whether those differences render the claims patentably distinct.
The differences between the current application and the patent claims don’t render the claims patentably distinct because the claims of the instant application merely broaden the scope of the claims of the patent. It is also clear that the conflicting claims are not patentably distinct from each other since it had been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Claim 4-6, 10-11, 16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 15 and 29 Patent '81 in view of US_9774432_B2_Xia.
Regarding claim 4, Patent '81 discloses the method of claim 3, but does not explicitly disclose wherein the set of CSI-RS resources comprises a set of non-zero power CSI-RS resources and a set of Channel State Information Interference Measurement, CSI-IM, resources. 
Xia discloses wherein the set of CSI-RS resources comprises a set of non-zero power CSI-RS resources and a set of Channel State Information Interference (Xia column 6 line 42-65, “determine existence of a CSI-IM resource in the first subframe and existence of at least one RE, which is a non-zero power CSI-RS resource, in the CSI-IM resource according to the CSI-IM configuration information and the non-zero power CSI-RS configuration information… determine existence of a CSI-IM resource in the first subframe and nonexistence of any RE, which is a non-zero power CSI-RS resource, in the CSI-IM resource according to the CSI-IM configuration information and the non-zero power CSI-RS configuration information, so that the processing module determines that the CSI-IM resource is the first resource for interference measurement”, column 15 line 1-5, “the user equipment determines existence of a CSI-IM resource in the subframe for receiving downlink data according to the CSI-IM configuration information and determines existence of at least one RE other than a non-zero power CSI-RS resource in the CSI-IM resource according to the non-zero power CSI-RS configuration information”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Xia’s the CSI-RS resources includes non-zero power CSI-RS resource and CSI-IM resources in Patent '81’s system to improve accuracy of interference measurement (Xia abstract). This method for improving the system of Patent '81 was within the ordinary ability of one of ordinary skill in the art based on the teachings of Xia. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Patent '81 and Xia to obtain the invention as specified in claim 4.

Regarding claim 5, Patent '81 and Xia disclose the method of claim 4 further comprising: receiving a dynamic configuration, via a Downlink Control information, for dynamically configuring the wireless device with a non-zero power CSI-RS resource and a CSI-IM resource for measurement from the set of non-zero power CSI-RS resources and the set of CSI-IM resources (Xia column 20 line 8-24, dynamic signal).

Regarding claim 6, Patent '81 and Xia disclose the method of claim 4 wherein the CSI report is based on the set of non-zero power CSI-RS resources and the set of CSI-IM resources configured for the wireless device wireless device (Xia column 6 line 42-65 and column 15 line 1-5, column 19 line 36-50, the non-zero power CSI-RS resources and the of CSI-IM resources are used for the measurement report).

Regarding claim 10, Patent '81 discloses the method of claim 9, but does not explicitly disclose wherein the set of CSI-RS resources comprises a set of non-zero power CSI-RS resources and a set of Channel State Information Interference Measurement, CSI-IM, resources. 
Xia discloses wherein the set of CSI-RS resources comprises a set of non-zero power CSI-RS resources and a set of Channel State Information Interference Measurement, CSI-IM, resources (Xia column 6 line 42-65, “determine existence of a CSI-IM resource in the first subframe and existence of at least one RE, which is a non-zero power CSI-RS resource, in the CSI-IM resource according to the CSI-IM configuration information and the non-zero power CSI-RS configuration information… determine existence of a CSI-IM resource in the first subframe and nonexistence of any RE, which is a non-zero power CSI-RS resource, in the CSI-IM resource according to the CSI-IM configuration information and the non-zero power CSI-RS configuration information, so that the processing module determines that the CSI-IM resource is the first resource for interference measurement”, column 15 line 1-5, “the user equipment determines existence of a CSI-IM resource in the subframe for receiving downlink data according to the CSI-IM configuration information and determines existence of at least one RE other than a non-zero power CSI-RS resource in the CSI-IM resource according to the non-zero power CSI-RS configuration information”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Xia’s the CSI-RS resources includes non-zero power CSI-RS resource and CSI-IM resources in Patent '81’s system to improve accuracy of interference measurement (Xia abstract). This method for improving the system of Patent '81was within the ordinary ability of one of ordinary skill in the art based on the teachings of Xia. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Patent '81 and Xia to obtain the invention as specified in claim 10.

Regarding claim 11
Xia discloses further comprising: transmitting a dynamic configuration, via a Downlink Control information, for dynamically configuring the wireless device with a non-zero power CSI-RS resource and a CSI-IM resource for measurement from the set of non-zero power CSI-RS resources and the set of CSI-IM resources (Xia column 20 line 8-24, dynamic signal).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Xia’s the CSI-RS resources includes non-zero power CSI-RS resource and CSI-IM resources in Patent '81’s system to improve accuracy of interference measurement (Xia abstract). This method for improving the system of Patent '81was within the ordinary ability of one of ordinary skill in the art based on the teachings of Xia. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Patent '81 and Xia to obtain the invention as specified in claim 11.

Regarding claim 16, Patent '81 discloses the wireless device of claim 15, but does not explicitly disclose wherein the set of CSI-RS resources comprises a set of non-zero power CSI-RS resources and a set of Channel State Information Interference Measurement, CSI-IM, resources. 
Xia discloses wherein the set of CSI-RS resources comprises a set of non-zero power CSI-RS resources and a set of Channel State Information Interference Measurement, CSI-IM, resources (Xia column 6 line 42-65, “determine existence of a CSI-IM resource in the first subframe and existence of at least one RE, which is a non-zero power CSI-RS resource, in the CSI-IM resource according to the CSI-IM configuration information and the non-zero power CSI-RS configuration information… determine existence of a CSI-IM resource in the first subframe and nonexistence of any RE, which is a non-zero power CSI-RS resource, in the CSI-IM resource according to the CSI-IM configuration information and the non-zero power CSI-RS configuration information, so that the processing module determines that the CSI-IM resource is the first resource for interference measurement”, column 15 line 1-5, “the user equipment determines existence of a CSI-IM resource in the subframe for receiving downlink data according to the CSI-IM configuration information and determines existence of at least one RE other than a non-zero power CSI-RS resource in the CSI-IM resource according to the non-zero power CSI-RS configuration information”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Xia’s the CSI-RS resources includes non-zero power CSI-RS resource and CSI-IM resources in Patent '81’s system to improve accuracy of interference measurement (Xia abstract). This method for improving the system of Patent '81 was within the ordinary ability of one of ordinary skill in the art based on the teachings of Xia. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Patent '81 and Xia to obtain the invention as specified in claim 16.

Regarding claim 20, Patent '81 discloses the base station of claim 19, but does not explicitly disclose wherein the set of CSI-RS resources comprises a set of non-zero 
Xia discloses wherein the set of CSI-RS resources comprises a set of non-zero power CSI-RS resources and a set of Channel State Information Interference Measurement, CSI-IM, resources (Xia column 6 line 42-65, “determine existence of a CSI-IM resource in the first subframe and existence of at least one RE, which is a non-zero power CSI-RS resource, in the CSI-IM resource according to the CSI-IM configuration information and the non-zero power CSI-RS configuration information… determine existence of a CSI-IM resource in the first subframe and nonexistence of any RE, which is a non-zero power CSI-RS resource, in the CSI-IM resource according to the CSI-IM configuration information and the non-zero power CSI-RS configuration information, so that the processing module determines that the CSI-IM resource is the first resource for interference measurement”, column 15 line 1-5, “the user equipment determines existence of a CSI-IM resource in the subframe for receiving downlink data according to the CSI-IM configuration information and determines existence of at least one RE other than a non-zero power CSI-RS resource in the CSI-IM resource according to the non-zero power CSI-RS configuration information”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Xia’s the CSI-RS resources includes non-zero power CSI-RS resource and CSI-IM resources in Patent '81’s system to improve accuracy of interference measurement (Xia abstract). This method for improving the system of Patent '81was within the ordinary ability of one 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7, 9, 13, 15, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US_20140211646_A1_Ji.
As per claim 1, Ji discloses a method of operation of a wireless device in a cellular communications network to provide Channel State Information, CSI, reporting (Ji, paragraph 8, and figures 11-12), comprising: receiving an indication from a base station of the cellular communications network to disable inter-subframe channel filtering of Channel State Information Reference Symbol, CSI-RS, estimates across subframes (Ji, paragraphs 66-71, the network may send signaling information to the UE specifying the filtering behavior needed based on the deployment and the network knowledge of the interference structure, and the signaling information may indicate that the UE may not use CSI filtering for CSI-RS and CSI-IM based modes); after receiving the indication to disable the inter-subframe channel filtering, (Ji, paragraphs 66-71, and figure 11, the measurements may be performed when CSI filtering is not used); and transmitting a CSI report to the base station, wherein the CSI report is based on the one or more CSI-RS measurements (Ji, paragraphs 8, 66-71, and figure 11, the UE generates and sends the CSI report to the base station according to the configuration). 

As per claim 3, Ji discloses the method of claim 1 further comprising: receiving a configuration of a set of CSI-RS resources (Ji, paragraphs 60-62 and 78, the specific resources for measurement can be signaled to the UE).

As per claim 7, Ji discloses the limitations as set forth in claim 1.
As per claim 9, Ji discloses the limitations as set forth in claim 3.
As per claim 13, Ji discloses the limitations as set forth in claim 1.
As per claim 15, Ji discloses the limitations as set forth in claim 3.
As per claim 17, Ji discloses the limitations as set forth in claim 1.
As per claim 19, Ji discloses the limitations as set forth in claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-6, 10-12, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20140211646_A1_Ji in view of US_9774432_B2_Xia.
As per claim 4, Ji discloses the method of claim 3, but does not explicitly disclose wherein the set of CSI-RS resources comprises a set of non-zero power CSI-
Xia discloses wherein the set of CSI-RS resources comprises a set of non-zero power CSI-RS resources and a set of Channel State Information Interference Measurement, CSI-IM, resources (Xia column 6 line 42-65, “determine existence of a CSI-IM resource in the first subframe and existence of at least one RE, which is a non-zero power CSI-RS resource, in the CSI-IM resource according to the CSI-IM configuration information and the non-zero power CSI-RS configuration information… determine existence of a CSI-IM resource in the first subframe and nonexistence of any RE, which is a non-zero power CSI-RS resource, in the CSI-IM resource according to the CSI-IM configuration information and the non-zero power CSI-RS configuration information, so that the processing module determines that the CSI-IM resource is the first resource for interference measurement”, column 15 line 1-5, “the user equipment determines existence of a CSI-IM resource in the subframe for receiving downlink data according to the CSI-IM configuration information and determines existence of at least one RE other than a non-zero power CSI-RS resource in the CSI-IM resource according to the non-zero power CSI-RS configuration information”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Xia’s the CSI-RS resources includes non-zero power CSI-RS resource and CSI-IM resources in Ji’s system to improve accuracy of interference measurement (Xia abstract). This method for improving the system of Ji was within the ordinary ability of one of ordinary skill in 

As per claim 5, Ji and Xia disclose the method of claim 4 further comprising: receiving a dynamic configuration, via a Downlink Control information, for dynamically configuring the wireless device with a non-zero power CSI-RS resource and a CSI-IM resource for measurement from the set of non-zero power CSI-RS resources and the set of CSI-IM resources (Xia column 20 line 8-24, dynamic signal). 

 As per claim 6, Ji and Xia disclose the method of claim 4 wherein the CSI report is based on the set of non-zero power CSI-RS resources and the set of CSI-IM resources configured for the wireless device wireless device (Xia column 6 line 42-65 and column 15 line 1-5, column 19 line 36-50, the non-zero power CSI-RS resources and the of CSI-IM resources are used for the measurement report).

As per claim 10, Ji and Xia disclose the limitations as set forth in claim 4.
As per claim 11, Ji and Xia disclose the limitations as set forth in claim 5.
As per claim 12, Ji and Xia disclose the limitations as set forth in claim 6.
As per claim 16, Ji and Xia disclose the limitations as set forth in claim 4.
As per claim 20, Ji and Xia disclose the limitations as set forth in claim 4.

Allowable Subject Matter
Claims 2, 8, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471